*699MEMORANDUM OPINION.
In a dissolution of marriage proceeding, the parties agreed upon joint custody of their four-year-old son. A decree to that effect was entered. Subsequently, father moved to modify the decree by awarding him full custody. Mother opposed the modification. At the hearing the trial court, after hearing father’s evidence, denied his motion and, as a result, mother offered no testimony. Father appealed to the Court of Appeals, which held that joint custody was not in the best interests of the child, reversed the trial court, and awarded permanent custody to the father. Bohn and Bohn, 43 Or App 561, 603 P2d 781 (1979). As a result, mother has not had an opportunity to present her evidence. The Court of Appeals, after finding that joint custody was unsatisfactory, should have remanded the proceeding to the trial court for further testimony.
Modified and remanded to the Court of Appeals with directions to remand to the trial court for further proceedings in accordance herewith.